— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered February 23, 1984, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, following a hearing, of that branch of the defendant’s omnibus motion which sought to suppress statements made to law enforcement officials.
Judgment affirmed.
We find no basis in the record to disturb the hearing court’s finding that the defendant made a valid waiver of his Miranda rights prior to making videotaped statements.
We also find to be without merit the defendant’s contention that his guilt was not proven beyond a reasonable doubt. The victim unequivocally testified that the defendant twice aimed the gun at him before shooting him in the chest. Other witnesses testified they heard someone say "Shoot him, shoot him”, before the gun was fired. Under these circumstances, the jury could reject as incredible the defendant’s claim that the shooting was accidental (see, People v Jackson, 117 AD2d 623).
Finally, there was no reasonable view of the evidence to support a finding of guilt of reckless endangerment in the first degree, and, accordingly, the trial court did not err in denying the defendant’s request to charge that crime as a lesser included offense of the assault count (see, People v Glover, 57 NY2d 61; People v Flores, 113 AD2d 899). Thompson, J. P., Rubin, Fiber and Spatt, JJ., concur.